Opinion by
Judge Peters :
It is alleged that the misrepresentations and fraud complained of were not made and perpetrated in the sale of the lot for which the note sued on was executed but in the. sale of another lot *446made months before. We do not see well how unliquidated damages for fraud in an altogether different transaction, having no connection with the contract out of which this action grew, can be allowed as a set-off to the demand herein set up. We therefore conclude that the demurrer to the answers were properly sustained.

Harrison, for appellant.


Wright & Green, for appellee.

Wherefore the judgment is affirmed.